Citation Nr: 1409501	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability on the basis of clear and unmistakable error (CUE) in a September 1997 rating decision. 

2.  Entitlement to an increased rating greater than 20 percent for a herniated nucleus pulposus T7-8, with degenerative changes at T11-12 ("thoracic spine disability"). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to an initial increased rating greater than 30 percent for adjustment disorder with depressed mood ("psychiatric disorder"). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to June 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The October 2009 rating decision denied revision on the basis of CUE for service connection for a lumbar spine disability, and denied an increased rating greater than 20 percent for a thoracic spine disability.  The January 2012 rating decision granted service connection for a psychiatric disorder and assigned a 30 percent disability rating.  

Although the Veteran initially requested a Board hearing in his January 2011 Appeal, he later withdrew his request in writing in August 2011. 

The Veteran was formerly represented by Robyn Ryan, Attorney at Law.  In August 2011, the Veteran submitted a new VA Form 21-22a designating J. Michael Woods, Attorney at Law, as his new representative, thus revoking the previous appointment.  38 C.F.R. § 14.631(f)(1) (2013).  Nevertheless, as each representative articulated a different theory of CUE during the course of the appeal, the Board will address both theories of CUE in its decision below.    

While a formal claim has not been filed, the issue of TDIU is raised by the evidence of record, including information provided by the Veteran's representative.  

The issues of: entitlement to an increased rating greater than 20 percent for a thoracic spine disability; entitlement to TDIU; and, entitlement to an initial increased rating greater than 30 percent for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence of record does not show that the September 1997 rating decision was based on incorrectly applied statutes or regulations; or that the correct facts, as they were then known, were not before the RO at the time of the decision. 


CONCLUSION OF LAW

The criteria for a finding of CUE in the September 1997 rating decision that granted service connection for a thoracic spine disability but did not address a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims of clear and unmistakable error, since such claims are not conventional appeals but, rather, are requests for revision of previous decisions based upon evidence that was already of record at the time of the challenged decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

II. Analysis

The prior decision that granted service connection for a thoracic spine disability but did not address a lumbar spine disability is final and binding on the Veteran based on the evidence then of record in the absence of a collateral attack showing clear and unmistakable error.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

There is a three-prong test to determine whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993). 

A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Veteran has essentially advanced two theories of CUE during the course of the appeal.  

The first theory, as articulated by his prior representative, is that the October 2009 denial of CUE was incorrect because it was based on a finding that the Veteran's service treatment records did not document injury to the L5-S1 region and the first evidence of a chronic disability to the lumbosacral spine was not until August 2000.  In fact, the Veteran's service records document a multitude of complaints of low back pain and treatment for low back pain.

This theory of CUE only addresses the October 2009 rating decision, rather than the original September 1997 decision on which CUE is sought; and the September 1997 rating decision did not address a lumbar spine disability one way or another.  

The RO did not base its September 1997 decision on any lack of documentation of injury or pain to the Veteran's lower back.  And the RO could not possibly have based its decision on the fact that the first evidence of a chronic disability to the lumbosacral spine appeared in August 2000, since the decision itself was dated nearly three years prior to that date.  The 1997 decision granted service connection for a thoracic spine disability.  It did not address a lumbar spine disability. 

The second theory for CUE, advanced by the Veteran's current representative, based on a December 2011 private medical opinion, is that the Veteran's thoracic spine disability could not have caused the symptoms of radiculopathy (such as numbness and pain) in the Veteran's legs as documented by his service treatment records and medical board evaluation at discharge.  

This argument is, essentially, that the medical board's statement that the Veteran's thoracic spine injury "clearly" caused his leg pain was medically incorrect. 

The Board has no reason to doubt the competence and credibility of the December 2011 private medical opinion.  And, the opinion could certainly be used in a separate application to reopen the service connection claim for a lumbar spine disability based on new and material evidence.  

Dispositive of the matter on appeal, however, the determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  See Baldwin, supra.  The private medical opinion was not of record at the time of the decision and cannot be used to determine if CUE occurred.  See Porter, supra.  

Even if the medical board report incorrectly attributes the Veteran's leg pain to his thoracic spine disability, this error does not serve as a basis for a finding of CUE.  To prove a CUE claim, the Veteran must either show that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory/regulatory provisions extant at that time were not correctly applied.  Any  error in the medical board's report was not known by the adjudicator at the time of the rating decision, and the adjudicator does not commit CUE by relying on the medical evidence of record.  

There is no evidence of record that the correct facts as they were known at the time were not before the adjudicator, or that the RO misapplied the law when it granted service connection for a thoracic spine disability but did not address a lumbar spine disability.        


ORDER

Entitlement to service connection for a lumbar spine disability on the basis of CUE in a September 1997 rating decision is denied. 







REMAND

Thoracic Spine Disability 

The Veteran's most recent VA spine examination took place in September 2009, more than four years ago.  The examination report did not address whether the Veteran experienced any incapacitating episodes or indicate the duration of any such episodes.  These findings are required under the criteria for Diagnostic Code 5243 (intervertebral disc syndrome), under which the Veteran is currently rated.  Moreover, the Veteran's representative has asserted that the Veteran's condition has since worsened to the point of unemployability.  The Veteran must be provided an updated VA spine examination so that the current findings pertaining to his service-connected disability may be obtained prior to adjudication.

Psychiatric Disorder

In a January 2012 rating decision, the RO granted service connection for a psychiatric disorder and assigned a 30 percent rating.  In February 2012, the Veteran submitted a notice of disagreement as to the 30 percent rating.  Since the RO has not yet issued a statement of the case addressing this issue, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

TDIU

A claim for TDIU due to service-connected disabilities has been raised by the Veteran as well as by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2011, the Veteran's representative submitted a statement from a private vocational consultant who described the severity of the Veteran's physical impairments and opined that he was unable to sustain any substantial gainful work activity as a result of his service-related conditions.  The September 2009 VA examination report also indicated that the Veteran's spine disabilities had a severe impact on his ability to perform physical employment and a moderate impact on his ability to perform sedentary employment.  Neither the private consultant nor the VA examiner distinguished between the Veteran's service-connected and nonservice-connected disabilities in their opinions regarding his employability.  Such is necessary to adjudicate the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claim file. 

2.  Direct the Veteran either to submit, or to authorize VA to obtain on his behalf, any outstanding, pertinent private treatment records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected thoracic spine disability. 

The claim file must be made available to the examiner for review. 

The examiner must describe the current severity and extent of all manifestations of the service-connected thoracic spine disability.  All required testing must be performed.

The examiner must specifically address whether the Veteran experiences any incapacitating episodes as a result of his service-connected thoracic spine disability, and if so, the examiner must state the total duration of the incapacitating episodes during the past 12 month period. 

The examiner is also to determine the extent to which the Veteran's service-connected thoracic spine disability currently affects his ability to obtain or maintain substantially gainful employment, in conjunction with all of his other service-connected disabilities, but without regard to his age or nonservice-connected disabilities.

4.  Then, readjudicate the increased rating claim for a thoracic spine disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case. 

5.  Furnish the Veteran and his representative a statement of the case addressing the Veteran's February 2012 notice of disagreement in which he sought an initial increased rating for his psychiatric disorder.  In order to perfect an appeal of this claim, the Veteran must still timely file a substantive appeal.

6.  Then, after completing any necessary development, adjudicate the Veteran's TDIU claim, including referral to the Director, Compensation and Pension Service, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


